                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



DEAN OBEIDALLAH,                           CASE NO. 2:17-CV-00720-EAS-EPD

   Plaintiff,                              Chief Judge Edmund A. Sargus

      v.                                   Magistrate Judge Elizabeth Preston Deavers

ANDREW B. ANGLIN,
  DBA Daily Stormer,

and

MOONBASE HOLDINGS, LLC,
  DBA Andrew Anglin,

and

JOHN DOES NUMBERS 1–10,
  Individuals who also assisted in the
  publication or representation of false
  statements regarding
  Mr. Obeidallah,

   Defendants.

                PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
            DEFENDANTS ANDREW B. ANGLIN AND MOONBASE HOLDINGS, LLC
                   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
               DEFENDANTS ANDREW B. ANGLIN AND MOONBASE HOLDINGS, LLC

         Plaintiff Dean Obeidallah respectfully moves the Court for default judgment against

 Defendants Andrew B. Anglin and Moonbase Holdings, LLC in the above-captioned action

 (“Action”). Mr. Obeidallah further respectfully requests that he be given until February 15, 2019 to

 submit supplemental evidence in support of his claim for appropriate default damages and moves for

 leave to conduct discovery in furtherance of that objective.

                                                        Respectfully submitted,


                                                        /s/ Subodh Chandra (trial counsel)

Abid R. Qureshi (D.C. Bar No. 459227)                   Subodh Chandra (OH Bar No. 0069233)
LATHAM & WATKINS LLP                                    Donald Screen (OH Bar No. 0044070)
555 Eleventh St., NW, Suite 1000                        THE CHANDRA LAW FIRM LLC
Washington, D.C. 20004-1304                             1265 W. 6th St., Suite 400
Phone: 202.637.2200 Fx: 202.637.2201                    Cleveland, OH 44113-1326
abid.qureshi@lw.com                                     Phone: 216.578.1700 Fx: 216.578.1800
                                                        Subodh.Chandra@ChandraLaw.com
Johnathan Smith (D.C. Bar No. 1029373)                  Donald.Screen@ChandraLaw.com
Juvaria Khan (N.Y. Bar No. 5027461)
MUSLIM ADVOCATES                                        Attorneys for Plaintiff Dean Obeidallah
P.O. Box 66408
Washington, D.C. 20035
Phone: 202.897.1894
johnathan@muslimadvocates.org
juvaria@muslimadvocates.org

Admitted pro hac vice




                                              Page 1 of 1
       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
       AGAINST DEFENDANTS ANDREW B. ANGLIN AND MOONBASE HOLDINGS, LLC

        Plaintiff Dean Obeidallah respectfully moves the court pursuant to Rule 55(b)(2) of the

Federal Rules of Civil Procedure for default judgment against Defendants Andrew B. Anglin

(“Defendant Anglin”) and Moonbase Holdings, LLC (“Moonbase”) (collectively, the “Defendants”)

in the above-captioned action (“Action”). Mr. Obeidallah is filing, in conjunction with this Motion

for Default Judgment: (1) a Status Report seeking leave to supplement this Motion on or before

February 15, 2019 with evidence in support of his claim for appropriate default damages; and (2) a

Motion for Additional Discovery, seeking leave to take limited discovery in aid of his presentation on

default damages.

I.      INTRODUCTION & SUMMARY OF ARGUMENT

        Mr. Obeidallah is a comedian, frequent political commentator, and “one of the nation’s best

known Muslim American comedians” who “hosts the national daily radio program ‘The Dean

Obeidallah show’ on SiriusXM radio.” Compl. ¶ 4, ECF No. 1. “[H]e is the first American Muslim

to host a national radio show.” Id. ¶ 11. Mr. Obeidallah also regularly contributes “to several news

outlets, including CNN and The Daily Beast.” Id.

        Mr. Obeidallah brought this Action seeking redress for the publication of a news article

containing false and defamatory statements about Mr. Obeidallah by the Defendants. Among other

things, Defendants falsely claimed that Mr. Obeidallah is a terrorist, and fabricated evidence to support

that and other false accusations. Defendants did so with malice or, at the very least, a reckless disregard

for the truth. Mr. Obeidallah has suffered threats, emotional distress, and permanent reputational

harm as a result of the Defendants’ unlawful and tortious conduct.

        Mr. Obeidallah has served Defendants in accordance with federal and Ohio state law. Both

Defendant Anglin and Moonbase failed to enter appearances or file responsive pleadings within the

prescribed period despite the fact that Defendant Anglin (who is also Moonbase’s registered agent for


                                              Page 1 of 20
service) is fully aware of and regularly mocks the existence of this Action. Due to Moonbase’s failure

to respond, the Clerk has entered default against the Defendants pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure. Moonbase Entry of Default, ECF No. 26; Anglin’s Entry of Default, ECF

No. 38.

II.       ARGUMENT

          Rule 55 of the Federal Rules of Civil Procedure “contemplates a two-step process in obtaining

a default judgment against a defendant who has failed to plead or otherwise defend.” DT Fashion LLC

v. Cline, No. 2:16-CV-1117, 2018 WL 542268, at *2 (S.D. Ohio Jan. 24, 2018) (Sargus, C.J.) (citation

omitted). First, “[a] plaintiff must . . . request an entry of default from the Clerk of Courts.” Id. (citing

Fed. R. Civ. P. 55(a)). Second, “[u]pon the Clerk’s entry of default, ‘the complaint's factual allegations

regarding liability are taken as true, while allegations regarding the amount of damages must be

proven.’” Id. (quoting United States v. Parker-Billingsley, No. 3:14-cv-307, 2015 WL 4539843, at *1 (S.D.

Ohio Feb. 10, 2015); see also Bd. of Trustees of Ohio Laborers’ Fringe Benefits Programs v. Dan Ray Constr.,

No. 2:17-CV-00180, 2018 WL 2435184, at *1 (S.D. Ohio May 30, 2018) (Sargus, C.J.) (“When ruling

on a motion for default judgment, a plaintiff’s well-pleaded allegations as to the defendant’s liability

are normally accepted as true.” (citing Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995)).

          A.     Defendants Anglin and Moonbase Are In Default

          Mr. Obeidallah has successfully served both Defendants Anglin and Moonbase in accordance

with federal and Ohio state law.1 The Clerk has entered default as to each of the Defendants and, as




1
        Mr. Obeidallah also now requests that all claims against the Doe Defendants be dismissed
without prejudice pursuant to Federal Rule of Civil Procedure 4(m), as the Doe Defendants have not
been served, and the complaint was filed more than 90 days ago. Fed. R. Civ. P. 4(m) (“If a defendant
is not served within 90 days after the complaint is filed, the court—on motion or on its own after
notice to the plaintiff—must dismiss the action without prejudice against that defendant or order that
service be made within a specified time.”)


                                               Page 2 of 20
a result, the Court should proceed to enter default judgment pursuant to Rule 55(b)(2) of the Federal

Rules of Civil Procedure.

       Mr. Obeidallah effected service on Moonbase on October 31, 2017 in accordance with Ohio

Rev. Code § 1705.06, which authorizes service upon the Ohio Secretary of State (the “Secretary”) as

the agent of a limited liability company (“LLC”). See Req. for Entry of Default, ECF No. 25 (reflecting

summary of process by which Mr. Obeidallah effectuated service on Defendant Moonbase).

Moonbase failed to enter an appearance or file a responsive pleading. As a result, on January 26, 2018,

Mr. Obeidallah filed a Request for Entry of Default in accordance with Rule 55(a) of the Federal Rules

of Civil Procedure. Id. The Clerk entered default against Moonbase on January 29, 2018. Moonbase’s

Entry of Default, ECF No. 26.

       Mr. Obeidallah also effected service on Defendant Anglin on May 30, 2018 in accordance with

Ohio R. Civ. P. 4.4(A) and the Court’s April 13, 2018 Order, both of which authorized service of

Defendant Anglin by publication. See Op. and Ord. 9-12, ECF No. 34 (authorizing service by

publication); Pl.’s Notice of Publication 1-2, ECF No. 36. Defendant Anglin failed to enter an

appearance or file a responsive pleading. As a result, on July 2, 2018, Mr. Obeidallah filed a Request

for Entry of Default in accordance with Rule 55(a) of the Federal Rules of Civil Procedure. ECF

No. 37. The Clerk entered default against Defendant Anglin on July 3, 2018. Anglin’s Entry of

Default, ECF No. 38.

       B.      Mr. Obeidallah’s Claims Against Defendants Anglin and Moonbase Are Well
               Pled and Meritorious

       Mr. Obeidallah’s Complaint asserts well-pled and meritorious claims against Defendants

Anglin and Moonbase for: (1) libel (Count I); (2) false light invasion of privacy (Count II);

(3) intentional and negligent infliction of emotional distress (Counts III and IV); and (4) common law




                                             Page 3 of 20
misappropriation of Mr. Obeidallah’s name and likeness (Count V).2 As a result, the Court should

proceed to determine damages for each of those claims.

                1.      Libel (Count I)

        “Under Ohio law, to bring a claim for defamation a plaintiff must establish that the defendant

made ‘(1) a false and defamatory statement, (2) about the plaintiff, (3) published without privilege to

a third party, (4) with fault or at least negligence on the part of the defendant, and (5) that was either

defamatory per se or caused special harm to the plaintiff.’” Davis v. Jackson Cty. Mun. Court, 941 F.

Supp. 2d 870, 882 (S.D. Ohio 2013) (Sargus, C.J.) (citing Thomas v. Cohr, Inc., 197 Ohio App. 3d 145,

151, 966 N.E.2d 915 (Ohio Ct. App. 2011)); see also Clough v. Haines, 2018 WL 3432037, at *2 (Ohio

Ct. App. July 16, 2018) (same). “Spoken defamatory words are referred to as slander and written or

printed defamatory words are referred to as libel.” Blair v. Bd. of Sugarcreek Twp., No. 3:07-CV-056,

2008 WL 11352586, at *15 (S.D. Ohio May 22, 2008).

        First, the Defamatory Article reflects numerous “false and defamatory” statements regarding

Mr. Obeidallah, and those statements constitute defamation per se, thereby satisfying the first, second,

and fifth elements of his libel claim. The Defamatory Article contains no fewer than 32 false and

defamatory statements regarding Mr. Obeidallah3, which can be grouped by subject matter into seven

categories. These include:

        1.      Claiming Mr. Obeidallah Planned and Perpetrated Terrorist Acts, and Lent
                Material Support to Terrorist Organizations



2
     Mr. Obeidallah also pled a cause of action for Civil Conspiracy (Count VI). Complaint ¶ 102,
ECF No. 1.
3
        A copy of the Defamatory Article was attached to the Complaint as Exhibit A, and the
Complaint quotes extensively from the Defamatory Article. As a result, the Defamatory Article is
“central to [Mr. Obeidallah’s claims,” and the Court can look to it as well as the Complaints allegations
to identify all of the Defendants’ false and defamatory statements. Cf. In re Fair Fin. Co., 834 F.3d
651, 656 n.1 (6th Cir. 2016) (stating “[b]ecause the attached documents were incorporated by reference
and quoted extensively, they are central to Trustee’s claims”).


                                              Page 4 of 20
a.   referring in the title to Mr. Obeidallah as the “Mastermind Behind Manchester
     Bombing,” Compl. ¶ 1, ECF No. 1; see also Compl., Ex. A, at 1.

b.   describing Mr. Obeidallah as “the mastermind behind the Machester [sic]
     Arianacaust,” a reference to the Manchester Bombing, Compl. ¶ 23, ECF No.
     1; see also Compl., Ex. A, at 1.

c.   describing Mr. Obeidallah as “a confessed terrorist,” Compl. ¶ 23, ECF No.
     1; see also Compl., Ex. A, at 1.

d.   describing Mr. Obeidallah as an “admitted terrorist,” Compl., Ex. A, at 2.

e.   claiming Mr. Obeidallah “declared responsibility for the attack [i.e., the
     Manchester Bombing] via Twitter,” Compl. ¶ 28, ECF No. 1; Compl., Ex. A,
     at 2.

f.   fabricating a Twitter message, purportedly authored by Mr. Obeidallah,
     stating: “I am now able to confirm that I personally planned the Manchester
     bombing,” Compl. ¶¶ 28-29, ECF No. 1; Compl., Ex. A, at 3.

g.   claiming Mr. Obeidallah “appeared on CNN to talk about how he planned the
     attack [i.e., the Manchester Bombing], and encouraged others to carry-out
     more such attacks,” Compl. ¶ 30, ECF No. 1; Compl., Ex. A, at 3.

h.   fabricating a Twitter message, purportedly authored by Mr. Obeidallah,
     stating: “All glory is to Allah, . . . for it is only by his grace I was successfully
     able to execute the Manchester bombing,” Compl. ¶¶ 33-34, ECF No. 1;
     Compl., Ex. A, at 4.

i.   claiming Mr. Obeidallah invited a guest onto his SiriusXM radio show “to talk
     about how Moslems could carry out Manchester-type terrorist attacks in
     America,” Compl., Ex. A, at 6.

j.   referring to Mr. Obeidallah as one of the “literal ISIS masterminds are openly
     planning terrorism” on Mr. Obeidallah’s SiriusXM radio show, Compl., Ex. A,
     at 6.

k.   fabricating a Twitter message, purportedly authored by Mr. Obeidallah, in
     which Mr. Obeidallah advertises that he will discuss on his SiriusXM radio
     show “planning further attacks in America,” Compl. ¶¶ 35-36, ECF No. 1;
     Compl., Ex. A, at 7.

l.   claiming Mr. Obeidallah “was invited onto CNN to explain how he carried out
     the bombing [i.e., the Manchester Bombing], and to give advice to others
     planning similar attacks,” Compl. ¶ 37, ECF No. 1; Compl., Ex. A, at 8.

m.   fabricating a Twitter message, purportedly authored by Mr. Obeidallah,
     stating: “Ill be on [CNN tonight] . . . discussing how I masterminded the
     Manchester bombing,” Compl. ¶¶ 37-38, ECF No. 1; Compl., Ex. A, at 8.


                           Page 5 of 20
     n.    fabricating a Twitter message, purportedly authored by Mr. Obeidallah,
           stating: “All glory to Allah most merciful for the events in Manchester, which
           I planned,” Compl. ¶¶ 39-40, ECF No. 1; Compl., Ex. A, at 9.

     o.    claiming Mr. Obeidallah “did an entire 3 hour Sirius-XM broadcast speculating
           about whether more of those injured in the attack [i.,e., the Manchester
           Bombing] would die in the hospital, thus increasing his “score,” Compl. ¶ 41,
           ECF No. 1; Compl., Ex. A, at 9.

     p.    fabricating a Twitter message, purportedly authored by Mr. Obeidallah,
           stating: “Praise Allah, 22 is a pretty good score, inshallah more will die in
           hospital,” another statement made to impute responsibility for the Manchester
           Bombing, Compl. ¶¶ 41-42, ECF No. 1; Compl., Ex. A, at 9.

     q.    describing Mr. Obeidallah as an “admitted terrorist mastermind,” Compl.,
           Ex. A, at 10.

     r.    claiming Mr. Obeidallah “carried out the Manchester attack,” a reference to
           the Manchester Bombing, Compl., Ex. A, at 10.

2.   Claiming Mr. Obeidallah Threatened to Assault His SiriusXM Radio Show
     Audience

     a.    claiming Mr. Obeidallah threatened the audience of his SiriusXM radio show
           who “call[ed] in to complain about him doing” the Manchester Bombing,
           having “said ‘you’re next,’” Compl. ¶ 41, ECF No. 1; Compl., Ex. A, at 9.

3.   Claiming Mr. Obeidallah Is a Wanted Fugitive Evading Law Enforcement to
     Obstruct an Investigation Into the Manchester Bombing

     a.    claiming Mr. Obeidallah is “wanted by Europol, MI-5, Interpol and a litany of
           other international authorities,” Compl. ¶ 23, ECF No. 1; see also Compl.,
           Ex. A, at 1.

     b.    claiming Mr. Obeidallah is “being sought for questioning by MI-5 in
           connection to the” Manchester Bombing, and instead of complying “caught a
           flight to Turkey and was smuggled across the border into Syria by the Erdogan
           military,” Compl., Ex. A, at 2.

4.   Claiming Mr. Obeidallah Is Affiliated With and Supports ISIS, a Foreign
     Terrorist Organization

     a.    describing Mr. Obeidallah as “ISIS terrorist Dean Obeidallah,” Compl. ¶ 23,
           ECF No. 1; see also Compl., Ex. A, at 1.

     b.    claiming that “ISIS has received hundreds of millions of dollars worth of
           weapons from NATO,” and that Mr. Obeidallah is “fearful the supply will be
           cut,” Compl., Ex. A, at 4.



                                Page 6 of 20
                c.      referring to “ISIS terrorists like Dean Obeidallah,” Compl., Ex. A, at 10.

        5.      Claiming Mr. Obeidallah Has Praised Known Terrorists

                a.      fabricating a Twitter message, purportedly authored by Mr. Obeidallah, in
                        which Mr. Obeidallah is represented as praising Akhi Salman Abedi, the
                        individual who perpetrated the Manchester Bombing, and stating that Abedi’s
                        “reward is paradise eternal,” Compl. ¶¶ 28-29, ECF No. 1; Compl., Ex. A, at 3.

                b.      fabricating a Twitter message, purportedly authored by Mr. Obeidallah, in
                        which Mr. Obeidallah is represented as stating that “Akhi Salman Abedi now
                        resides in paradise, by Allah’s mercy,” Compl. ¶¶ 28-29, ECF No. 1; Compl.,
                        Ex. A, at 9.

        6.      Claiming Mr. Obeidallah Has Advocated for an Islamic Caliphate and/or
                Islamic “Takeover”

                a.      claiming Mr. Obeidallah expressed support for Angela Merkel, the German
                        chancellor, due to her “enthusiastic support for an Islamic takeover of
                        Europe,” Compl., Ex. A, at 4.

                b.      claiming Mr. Obeidallah “bragged about turning America brown, which is the
                        ultimate goal of the Islamic Caliphate,” Compl., Ex. A, at 7.

        7.      Claiming Mr. Obeidallah Disparages Caucasians

                a.      claiming Mr. Obeidallah authored an op-ed seeking to “declare [w]hites are
                        the real terrorists,” Compl., Ex. A, at 1.

                b.      claiming Mr. Obeidallah “attack[ed] whites for ‘terrorism,’” Compl., Ex. A,
                        at 2.

                c.      claiming Mr. Obeidallah discussed on his SiriusXM radio show “how Moslems
                        should find ‘the whitest places in America’ to do . . . attacks,” Compl., Ex. A,
                        at 7.

                d.      claiming Mr. Obeidallah “thinks White people should be arrested and
                        punished,” Compl., Ex. A, at 9.

Each of the Defendants’ above-referenced statements regarding Mr. Obeidallah is false. See, e.g.,

Compl. ¶ 23 (“As Defendants knew, these statements are false. Mr. Obeidallah, in fact, has no

affiliation to ISIS, is not a terrorist, and is not wanted by any law enforcement authorities, including

Europol, MI-5, and Interpol.”); id. ¶ 24 (“Defendants published the false statements in the Article

with knowledge of the falsity of those statements or with reckless disregard for the truth.”); id. ¶¶ 29,



                                              Page 7 of 20
32, 34, 36, 38, 40, 42 (establishing falsity of each fabricated twitter messages); id. ¶ 43-44 (alleging

“statements discussed in Paragraphs 28 – 42 contained in the Article (among others) are false,

misleading, and defamatory”).

       Each of the Defendants’ above-referenced statements regarding Mr. Obeidallah constitutes

defamation per se. Fuyao Glass Am. Inc., No. 3:17-CV-00186-TMR, 2017 WL 6262189, at *8 (S.D.

Ohio Dec. 8, 2017). Under Ohio law, whether a statement is defamatory is a question of law. See, e.g.,

Guisinger v. E.A. Tow Transp., Inc., No. 2:17-CV-285, 2018 WL 2432751, at *5 (S.D. Ohio May 30, 2018)

(“[W]hether a statement is defamatory per se is a question of law for the Court.”). Statements may

constitute: (1) defamation per se; or (2) defamation per quod. “Defamation per se occurs when

material is defamatory on its face; [whereas] defamation per quod occurs when material is defamatory

through interpretation or innuendo.” Pietrangelo v. Lorain Cty. Pr. & Pub. Co., 100 N.E.3d 1028, 1033

(Ohio Ct. App. 2017). Defamation per se includes: “1) words which import an indictable criminal

offense involving moral turpitude; 2) words which impute a loathsome or contagious disease which

excludes one from society; or 3) words which tend to injure one in his trade or business occupation.”

Dunnigan v. City Of Lorain, 2002 WL 31313216, at *6 (Ohio Ct. App. Oct. 16, 2012). The above-

referenced statements satisfy the first and/or third types of defamation per se.

       Categories 1 and 2 of the above-referenced statements constituted defamation per se because

they import to Mr. Obeidallah “an indictable criminal offense” recognized under Ohio and federal

law as involving moral turpitude. Specifically, Categories 1 and 2 suggest Mr. Obeidallah:

       1.      planned and perpetrated the Manchester Bombing, which resulted in 23 deaths and

               250 injuries, see, e.g., 18 U.S.C. § 2332b(a)(1) (acts of terrorism transcending national

               boundaries); id. § 2332f(a)(1) & (2) (bombing of places of public use, and attempts or

               conspiracies in relation thereto); Ohio Rev. Code §§ 2903.01 (aggravated murder); id.

               § 2903.02 (murder); Ohio Rev. Code § 2909.24 (acts of terrorism).



                                             Page 8 of 20
        2.      provided material support to terrorists by using his SiriusXM radio show, appearances

                on CNN, and Twitter feed to aid: (a) in the preparation and/or execution of terrorist

                acts; and (b) ISIS, a designated foreign terrorist organization (“FTO”), see, e.g., 18

                U.S.C. § 2339A (material support to terrorists); id. § 2339B (material support or

                resources to designated FTOs); U.S. Department of State, Foreign Terrorist Organizations,

                https://www.state.gov/j/ct/rls/other/des/123085.htm                 (designating        ISIS-

                Bangladesh, ISIS-Philippines, ISIS-West Africa, and ISIS-Greater Sahara as FTOs).

        3.      threatened to kill or injure his SiriusXM radio show’s listeners, see, e.g., Ohio Rev. Code

                §§ 2903.13.

Each of these crimes reflects an “offense involving moral turpitude” under Ohio and/or federal law.

Ohio defines crimes of moral turpitude to include any “offense of violence,” which in turn is defined

to include acts of terrorism, murder, aggravated murder, and assault.                See Ohio Rev. Code.

§ 4776.10(A)(3) (defining “[c]rime of moral turpitude” to include an “offense of violence” as defined

in Ohio Rev. Code § 2901.01); Id. § 2901.01 (defining “[o]ffense of violence” to include violations of

Ohio Rev. Code §§ 2903.01 (aggravated murder), 2903.02 (murder), 2903.13 (assault), and 2909.24

(terrorism)). Similarly, the Sixth Circuit has suggested that crimes of moral turpitude under federal

law include “those that involve a certain degree of ‘baseness or depravity,’ such as murder, rape,

robbery, kidnapping, abuse, or some forms of aggravated assault.” Ruiz-Lopez v. Holder, 682 F.3d 513,

519 (6th Cir. 2012).

        The above-referenced statements also constitute defamation per se because they “tend to

injure” Mr. Obeidallah’s “trade or business occupation.” To establish defamation per se based on

such injury, a plaintiff “need not prove that he was actually injured; he need only prove that the content

of the statement is such that it would tend to injure . . . [plaintiff] in his trade or occupation.” Guisinger

v. E.A. Tow Transp., Inc., No. 2:17-CV-285, 2018 WL 2432751, at *5 (S.D. Ohio May 30, 2018). As



                                                Page 9 of 20
alleged in the Complaint, Mr. Obeidallah “is a comedian and commentator who hosts The Dean

Obeidallah Show on SiriusXM radio, . . . [and] [h]e also writes political-opinion pieces to several news

outlets, including CNN and The Daily Beast.” Compl. ¶ 11, ECF No. 1.

       The false and defamatory statements listed in Categories 1 and 2 tend to injure

Mr. Obeidallah’s trade and business occupation because both media organizations and his audience

are likely to distance themselves from Mr. Obeidallah insofar as they believe he commits violent,

terrorist acts, or threatens to kill his listeners. This is particularly true since the statements in

Category 1 suggest that Mr. Obeidallah exploits his media appearances to lend material support to

terrorism. Similarly, Defendants’ statements in Categories 3, 4, and 5 claim that Mr. Obeidallah is

affiliated with and praises terrorists, and is evading law enforcement to obstruct an investigation into

the Manchester Bombing, all of which damage Mr. Obeidallah’s reputation with his media partners

and audience. The statements in Category No. 6 claim that Mr. Obeidallah supports an Islamic

Caliphate and/or “Takeover,” both of which are extreme and unfounded positions that would hamper

his career as a comedian and political commentator. Finally, the statements in Category No. 7 suggest

that Mr. Obeidallah espouses significant, dangerous prejudices toward Caucasians, an important

demographic of his comedy shows, SiriusXM radio show, and political commentary.

       As alleged in the Complaint, “Defendants published false factual statements and fabricated

evidence on the Daily Stormer that was meant to—and did, in fact—harm Mr. Obeidallah’s reputation

and business.” Compl. ¶ 9, ECF No. 1; see also id. ¶ 68 (alleging Defendants published the Defamatory

Article “with the intent of . . . injuring [Mr. Obeidallah’s] reputations, and harming business

opportunities”); id. ¶ 71 (stating that Defendants’ defamatory “statements were published with the

intent of harming Mr. Obeidallah’s reputation and career”). Taking the Complaint’s factual allegations

as true, see DT Fashion, 2018 WL 542268, at *2, this Court has found defamation per se under similar

circumstances, see, e.g., King Memory LLC v. Computer Memory Sols., Inc., No. 2:16-CV-529, 2017 WL



                                            Page 10 of 20
57866, at *3 (S.D. Ohio Jan. 3, 2017) (Sargus, C.J.) (finding plaintiff adequately alleged defamation per

se claim where “Defendant’s statements have purportedly injured Plaintiffs’ trade or occupation” by

negatively impacting plaintiff’s Amazon seller metrics which, in turn, harmed plaintiff’s “selling

privileges” and its “ability to obtain financing from Amazon”); Guisinger v. E.A. Tow Transp., Inc., No.

2:17-CV-285, 2018 WL 2432751, at *5 (S.D. Ohio May 30, 2018) (denying summary judgment on

counterclaim of defamation per se where the alleged “statements tend to injure [Plaintiff /

Counterclaim Defendants’] professional reputation in his . . . business.”

        Second, the third element of Mr. Obeidallah’s libel claim is satisfied because the defamatory

statements were “published without privilege to a third party.”4 As alleged in the Complaint,

Defendants published the Defamatory Article on the website the Daily Stormer on June 1, 2017. See,

e.g., Compl. ¶ 1, ECF No. 1. The Daily Stormer “holds itself out as a news website that is willing to do

‘the job other news websites won’t do,’” and during the one-month period immediately preceding and

following the Defamatory Article’s publication the Daily Stormer was “estimated to have had 3.18

million visits, with 11.4 million page views.” Id. ¶ 21. There is also evidence that numerous third

parties did, in fact, read the Defamatory Article based on comments posted on the Daily Stormer’s then-

existent message board. See, e.g., id. ¶¶ 46-51.

        Finally, Defendants published the defamatory statements “with fault or at least negligence,”

thereby satisfying the fourth element of Mr. Obeidallah’s defamation claim. “The fourth element of

fault is determined by whether the alleged defamer acted reasonably in attempting to discover the



4
        Mr. Obeidallah was not required to plead that the defamatory statements were published
“without privilege” because, under Ohio law, “privilege is an affirmative defense to a defamation
claim” and it is unnecessary to “plead facts to defeat an affirmative defense.” MedChoice Fin., LLC v.
ADS All. Data Sys., Inc., 857 F. Supp. 2d 665, 674 (S.D. Ohio 2012); see also In re Fair Fin. Co., 834 F.3d
651, 678 (6th Cir. 2016) (stating that “a basic principle of federal civil procedure: a plaintiff is not
required to plead facts necessary to defeat an affirmative defense”); Reddy v. JPMorgan Chase Bank,
N.A., No. 2:09-CV-1152, 2011 WL 1641261, at *3 (S.D. Ohio May 2, 2011) (“Privilege is an
affirmative defense under the law of defamation.”).


                                              Page 11 of 20
truth or falsity or defamatory character of the publication.” Konica Minolta Business Solutions, U.S.A.,

Inc. v. Allied Office Products, Inc., 724 F. Supp. 2d 861, 2010 WL 2760723, at *4 (S.D. Ohio July 13, 2010)

(quoting Franks v. Lima News, 672 N.E.2d 245, 248 (Ohio App. 3rd Dist. 1996)). Under Ohio law, the

level of “fault” required depends on whether the plaintiff is a: (1) private person; (2) public official;

(3) public figure; or (4) limited purpose public figure. Ehrlich v. Kovack, 135 F. Supp. 3d 638, 673 (N.D.

Ohio 2015) (citing Kassouf v. Cleveland Magazine City Magazines, 755 N.E.2d 976 (Ohio App. 11th Dist.

2001)). That determination is a question of law. Id. “[A] private plaintiff must show . . . that the

defendant was at least negligent in publishing the false statement.” Kassouf, 755 N.E.2d at 982–83.

Alternatively, a plaintiff who qualifies as a public official, public figure, or limited purpose public figure

must show “actual malice,” which “is demonstrated by evidence that shows that the defendant

published the statement with knowledge that it was false or that the defendant published the statement

with reckless disregard as to whether it was false or not.” Id. at 983.

        The Complaint’s allegations easily satisfy the fourth element of Mr. Obeidallah’s libel claim,

even if the Court concludes that Mr. Obeidallah was required to allege the heightened “actual malice”

standard. Mr. Obeidallah alleged that “Defendants published the false statements in the Article with

knowledge of the falsity of those statements or with reckless disregard for the truth.” Compl. ¶ 24,

ECF No. 1; see also, e.g., id. ¶ 71 (same). The Complaint also sets forth numerous facts in support of

that allegation. For example, Mr. Obeidallah alleged that

        [n]ews outlets widely reported the identities of many of those suspected of planning
        and perpetrating the Manchester Bombing, including the bomber, Salman Abedi,
        before the [Defamatory] Article’s publication,” and that “Defendants, with malice and
        knowledge, or reckless disregard, ignored these widespread news reports in publishing
        the [Defamatory] Article, and . . . possessed no information to support their false
        statements of facts regarding Mr. Obeidallah.

Id. ¶ 25. He further alleged that “Defendants conducted no independent investigation regarding any

of the Article’s false statements of fact regarding Mr. Obeidallah,” and “ignored readily available public

information to assert that Mr. Obeidallah planned the Manchester Bombing, was wanted by


                                               Page 12 of 20
international law enforcement, and/or that he fled to Syria to seek asylum.” Id. ¶ 26. Finally,

Mr. Obeidallah alleged that Defendants “fabricated Twitter messages,” sought to “confuse readers

and prevent them from identifying which of the [Defamatory] Article’s statements were false” by

“includ[ing] some authentic, unaltered material authored by Mr. Obeidallah, and “published the

Article on the Daily Stormer, which represents itself as a news website.” Id. ¶ 27(a)-(c).

                 2.      False Light Invasion of Privacy (Count II)

        Under Ohio’s tort for false light invasion of privacy (“false light”), “‘one who gives publicity

to a matter concerning another that places the other before the public in a false light’ is liable if ‘(a) the

false light in which the other was placed would be highly offensive to a reasonable person, and (b) the

actor had knowledge of or acted in reckless disregard as to the falsity of the publicized matter and the

false light in which the other would be placed.’” Roe v. Amazon.com, 714 F. App'x 565, 568 (6th Cir.

2017) (quoting Welling v. Weinfeld, 866 N.E.2d 1051, 1059 (2007)).

        The Ohio Supreme Court has, however, stated that while false light “will afford an alternative

or additional remedy” to libel or slander, and “the plaintiff can proceed upon either theory, or both, . . .

he can have but one recovery for a single instance of publicity.” Welling, 866 N.E.2d at 1058. As

explained above in Part B.1, the Defamatory Article reflects 32 false statements, all of which constitute

defamation per se under Ohio law. As a result, Mr. Obeidallah seeks recovery for false light (Count

II) only to the extent that the Court concludes that any of the 32 statements identified in Part B.1 do

not constitute defamation per se under Ohio law (Count I).

        First, to establish a claim for false light “the statement made must be untrue.” Welling, 866

N.E.2d at 1057. As explained above, there are no fewer than 32 statements found in the Defamatory

Article regarding Mr. Obeidallah which are false. This conclusion is well supported by the Complaint’s

allegations, see supra Part B.1.




                                               Page 13 of 20
        Second, the false “information must be ‘publicized,’ which is different from ‘published.’”

Welling, 866 N.E.2d at 1057. The term “publication,” as used in regard to defamation, “is a word of

art, which includes any communication by the defendant to a third person.” Id. Alternatively,

“publicity” means “that the matter is made public, by communicating it to the public at large, or to so

many persons that the matter must be regarded as substantially certain to become one of public

knowledge.” Id. The Complaint’s allegations establish that Defendants “publicized” the Defamatory

Article, which was published on the Daily Stormer on June 1, 2017. Compl. ¶ 1, ECF No. 1. The

Complaint cites statistics from “Alexa, a prominent website tracking company owned by Amazon,”

to show that “from May 13 – June 12, 2017 the Daily Stormer was the most popular white nationalist

/ Neo-Nazi website on the Internet,” with an “estimated . . . 3.18 million visits, . . . [and] 11.4 million

page views, during this time period.” Id. ¶ 21. The Complaint also alleges that the Defamatory Article

was, in fact, viewed by the Daily Stormer’s audience, having offered screen shots and descriptions of

numerous threatening messages posted to the Daily Stormer’s message board by readers who believed

Defendants’ false statements regarding Mr. Obeidallah. Id. ¶¶ 46-52.

        Third, false light requires that “the misrepresentation made must be serious enough to be

highly offensive to a reasonable person.” Welling, 866 N.E.2d at 1057. This occurs when “there is

such a major misrepresentation of [the plaintiff’s] character, history, activities or beliefs that serious

offense may reasonably be expected to be taken by a reasonable man in his position.” Id. at 1057-58.

The statements set forth under Categories 1, 2, and 3 in Part B.1 meet the standard because they claim

that Mr. Obeidallah is involved in terrorist activities and has sought to obstruct law enforcement’s

investigation into the Manchester Bombing. See King v. Semi Valley Sound, L.L.C., 2011 WL 2853215,

at *3-4 (Oh. App. Ct. June 20, 2011) (denying motion to dismiss where magazine identified plaintiff

as “registered” sex offender at a time when he was not so registered); Restatement of the Law 2d,

Torts, Section 652D, Comment c (stating, in Illustration 7, that false light would arise where individual



                                              Page 14 of 20
is falsely identified as a convicted criminal); Compl. ¶ 77 (alleging “Mr. Obeidallah, like any reasonable

person, was highly offended by being labeled a member of ISIS and/or a terrorist mastermind.”).

Alternatively, the statements under Categories 4, 5, 6, and 7 meet the standard because they falsely

claim that Mr. Obeidallah is sympathetic to radical Islamist ideology and efforts to harm Caucasians.

See, e.g., Boulger v. Woods, 306 F. Supp. 3d 985, 1004 (S.D. Ohio 2018) (stating “the Court has no trouble

concluding that [defendant’s] tweet” falsely suggesting plaintiff was a Nazi sympathizer “would be

highly offensive to a reasonable person”).

        Finally, false light requires “that the defendant ‘had knowledge of or acted in reckless disregard

as to the falsity of the publicized matter and the false light in which the other would be placed.’”

Welling, 866 N.E.2d at 1058 (quoting Restatement of the Law 2d, Torts, Section 652E(b)). The falsity

of Defendants’ statements in the Defamatory Article is well established by the Complaint’s allegations

and Mr. Obeidallah’s declaration. See supra Part B.1 . Additionally, Mr. Obeidallah alleged that

“Defendants acted without regard to the false light in which the [Defamatory] Article would place

Mr. Obeidallah.” Compl. ¶ 81, ECF No. 1.

                3.      Intentional Infliction of Emotional Distress (Count III)

        To establish a claim for intentional infliction of emotional distress under Ohio law5, a plaintiff

must allege facts showing that:

        1) that the actor either intended to cause emotional distress or knew or should have
        known that actions taken would result in serious emotional distress to the plaintiff;
        2) that the actor’s conduct was so extreme and outrageous as to go beyond all bounds
        of decency and was such that it can be considered as utterly intolerable in a civilized
        community; 3) that the actor’s actions were the proximate cause of plaintiff’s psychic
        injury; and 4) that the mental anguish suffered by plaintiff is serious and of a nature
        that no reasonable man could be expected to endure it.




5
       Mr. Obeidallah also alleged, in Count IV of the Complaint, a claim for negligent infliction of
emotional distress. Since Mr. Obeidallah is pursuing relief under Count III for intentional infliction
of emotional distress, he is no longer seeking recovery under Count IV.


                                             Page 15 of 20
Daniels v. Pike Cty. Commissioners, 706 F. App’x 281, 293 (6th Cir. 2017) (citations omitted).

        First, the Complaint establishes that Defendants acted intentionally, or at least with disregard,

in causing Mr. Obeidallah’s severe and serious emotional distress. The Complaint alleges that

“Defendants intended to cause Mr. Obeidallah severe and serious emotional distress through, among

other things, their publication of false statements of fact and their efforts to elicit threats of death and

bodily harm against Mr. Obeidallah.” Compl. ¶ 83, ECF No. 1. The Complaint further alleges that

“Defendants knew or should have known that their actions would result in Mr. Obeidallah’s severe

and serious emotional distress by, among other things, impacting his reputation amongst his audience

and potential employers and eliciting threats of death and bodily harm against Mr. Obeidallah in

response to their false and defamatory statements.” Id. at ¶ 84.

        Second, “whether an individual's conduct rises to the level of ‘extreme and outrageous’ is a

matter of law.” Garner v. Harrod, No. 2:13-CV-678, 2015 WL 5793934, at *11 (S.D. Ohio Sept. 30,

2015) (Sargus, C.J.), aff'd, 656 F. App'x 755 (6th Cir. 2016). The Court’s analysis is driven by the

standard adopted by the Ohio Supreme Court which, in turn, is borrowed from the Restatement

(Second) of Torts:

        It has not been enough that the defendant has acted with an intent which is tortious
        or even criminal, or that he has intended to inflict emotional distress, or even that his
        conduct has been characterized by ‘malice,’ or a degree of aggravation which would
        entitle the plaintiff to punitive damages for another tort. Liability has been found only
        where the conduct has been so outrageous in character, and so extreme in degree, as
        to go beyond all possible bounds of decency, and to be regarded as atrocious, and
        utterly intolerable in a civilized community. Generally, the case is one in which the
        recitation of the facts to an average member of the community would arouse his
        resentment against the actor, and lead him to exclaim, ‘Outrageous!’ . . . The liability
        clearly does not extend to mere insults, indignities, threats, annoyances, petty
        oppressions or other trivialities.

Hookman v. Aaron's Inc., No. 2:15-CV-2318, 2017 WL 1155925, at *4 (S.D. Ohio Mar. 27, 2017)

(Sargus, C.J.) (quoting Yeager v. Local Union 20, 453 N.E. 2d 666, 671 (1983), abrogated on other grounds,




                                              Page 16 of 20
Wellington v. Weinfeld, 866 N.E. 2d 1051 (2007)); see also Restatement (Second) of Torts § 46, cmt. d

(1965).

          The Restatement (Second) of Torts, from which the Ohio Supreme Court borrowed its

“extreme and outrageous” standard, provides an instructive illustration:

          A, the president of an association of rubbish collectors, summons B to a meeting of
          the association, and in the presence of an intimidating group of associates tells B that
          B has been collecting rubbish in territory which the association regards as exclusively
          allocated to one of its members. A demands that B pay over the proceeds of his
          rubbish collection, and tells B that if he does not do so the association will beat him
          up, destroy his truck, and put him out of business. B is badly frightened, and suffers
          severe emotional distress. A is subject to liability to B for his emotional distress, and
          if it results in illness, A is also subject to liability to B for his illness.

Restatement (Second) Torts § 46, cmt. d (Illustration No. 2).

          Defendants’ conduct, as alleged in the Complaint, is largely analogous to this illustration.

Defendants published the Defamatory Article on the Daily Stormer and falsely state that

Mr. Obeidallah: (1) “is the ‘mastermind’ of the Manchester Bombing, has celebrated the death of the

innocent victims, and has encouraged others to carry out similar attacks”; and (2) “has fled to Syria

and is wanted by law enforcement for his alleged role in that terrorist act”; and (3) “uses his radio

show and social-media platforms to promote terrorism and violence towards non-Muslims.” Compl.

¶ 3, ECF No. 1. Defendants then invited the Daily Stormer’s readership to “confront” Mr. Obeidallah

regarding these false statements, and published the Defamatory Article as part of “their efforts to elicit

threats of death and bodily harm against Mr. Obeidallah.” Id. ¶ 8, 83. Moreover, Defendants knew

or reasonably should have known that Mr. Obeidallah would perceive the Defamatory Article’s

audience—the Daily Stormer’s readership—as intimidating given their responsibility for a rash of

recent, serious racially motivated attacks (including in New York, New York, where Mr. Obeidallah

resides). Id. ¶ 56.

          Third, Mr. Obeidallah has alleged that “Defendants’ conduct is the proximate cause of

Mr. Obeidallah’s emotional distress.” Compl. ¶ 87, ECF No. 1. Specifically, “Mr. Obeidallah did not


                                               Page 17 of 20
suffer from emotional distress before learning of Defendants’ false and defamatory statements and

the concomitant threats of death and bodily harm that the Article elicited.”               Id.   However,

“Mr. Obeidallah has continually feared for his life and well being since . . . learning” of the

Defamatory Article’s publication and the resultant threats. Id.

            Finally, the Complaint alleges that Mr. Obeidallah suffered “severe” and “serious” emotional

distress as a result of Defendants’ conduct, see e,g., Compl. ¶¶ 84, 90, 94, ECF No. 1, and that “[n]o

defamatory statements and the concomitant threats of death and bodily harm that the Article elicited,”

id. ¶ 88.

                   4.      Common Law Misappropriation of Mr. Obeidallah’s Name and Likeness
                           (Count V)

            Under Ohio common law, “[o]ne who appropriates to his own use or benefit the name or

likeness of another is subject to liability to the other for invasion of privacy, and the use or benefit

need not necessarily be commercial.” Roe v. Amazon.com, 170 F. Supp. 3d 1028, 1034 (S.D. Ohio 2016)

(quoting Zacchini v. Scripps–Howard Broad., Co., 351 N.E.2d 454 (Ohio 1976)), aff'd, 714 F. App'x 565

(6th Cir. 2017). The Ohio Supreme Court explained that the interest this tort protects “is that of each

individual to the exclusive use of his own identity, and that interests [sic] is entitled to protection from

misuse whether the misuse is for commercial purposes or otherwise.” Zacchini, 351 N.E.2d at 458. It

further quoted with approval those principles set forth in the Restatement (Second) of Torts § 652C,

which further explains that misappropriation occurs where “the defendant . . . appropriated to his own

use or benefit the reputation, prestige, social or commercial standing, public interest or other values

of the plaintiff's name or likeness.” Id. at 458 n.4 (quoting Restatement (Second) of Torts § 652C,

cmt. c). In other words, “the complaint must allege that plaintiff’s name or likeness has some intrinsic

value, which was taken by defendants for its own benefit, commercial or otherwise.” Jackson v. Playboy

Enterprises, Inc., 574 F. Supp. 10, 13 (S.D. Ohio 1983).




                                               Page 18 of 20
        First, Mr. Obeidallah alleges that “Defendants misappropriated Mr. Obeidallah’s name” and

“numerous photos reflecting Mr. Obeidallah’s likeness in the [Defamatory] Article”. See Compl. ¶¶

96-98, ECF No. 1. “Mr. Obeidallah did not consent to Defendants’ use of his name or likeness.” Id.

¶ 99.

        Second, Defendants committed the misappropriation “for commercial and non-commercial

purposes”. Id. ¶ 96. Defendants used Mr. Obeidallah’s name and likeness for commercial purposes

to: (1) [p]romot[e] . . . the Daily Stormer and the reputation of ‘Andrew Anglin,’ the Daily Stormer’s

Publisher”; (2) “[e]nhance[] . . . the value of Defendant Moonbase Holdings and its trade name

‘Andrew Anglin’”; (3) “[s]olicit . . . donations from readers in exchange for content found on the Daily

Stormer, including the Article”; and (4) “[d]irect[] Daily Stormer readers to visit the website’s corporate

sponsor, Smerff Electrical, a link to which appears on the same page as the Article.” Id. ¶ 100(A)-(D).

        Alternatively, Defendants used numerous facets of Mr. Obeidallah’s name and likeness—

including, but not limited to, his reputation, prestige, and social standing as a prominent American-

Muslim comedian—for the non-commercial purposes of “distribut[ing] false and defamatory

statements regarding Mr. Obeidallah, and elicit[ing] threats of death and bodily injury against

Mr. Obeidallah.” Id. ¶ 4 (describing Mr. Obeidallah’s reputation, prestige, and social standing); ¶ 101

(non-commercial purposes).

III.    DAMAGES

        As explained in Mr. Obeidallah’s Status Report, which is being filed in conjunction with this

Motion, Mr. Obeidallah is seeking leave to take additional, limited discovery from financial institutions

identified by Greg Anglin as being involved in Defendants’ funneling of funds received from the Daily

Stormer’s readership. The information sought is relevant and necessary in calculating appropriate

damages in this matter. As a result, Mr. Obeidallah seeks leave in the Status Report to supplement

this Motion for Default Judgment on or before Friday, February 15, 2019, or in the alternative to file



                                              Page 19 of 20
a written status report justifying the need for additional time. Mr. Obeidallah believes that this will

afford him sufficient time to obtain the discovery sought and to present the Court with additional

briefing and an expert report regarding appropriate damages.

IV.     CONCLUSION

        Based on the foregoing, Mr. Obeidallah respectfully requests that the Court find Defendants

Anglin and Moonbase are liable for: (1) libel (Count I); (2) false light invasion of privacy (Count II);

(3) intentional infliction of emotional distress (Counts III); and (4) common law misappropriation of

Mr. Obeidallah’s name and likeness (Count V). Mr. Obeidallah further requests leave to supplement

this Motion for Default Judgment on or before Friday, February 15, 2019, which will afford Mr.

Obeidallah sufficient time to obtain the discovery sought and present the Court with additional

briefing and an expert report regarding appropriate damages.



  November 16, 2018                                Respectfully submitted,


                                                  /s/ Subodh Chandra (trial counsel)
 Abid R. Qureshi (D.C. Bar No. 459227)            Subodh Chandra (OH Bar No. 0069233)
 LATHAM & WATKINS LLP                             Donald Screen (OH Bar No. 0044070)
 555 Eleventh St., NW, Suite 1000                 THE CHANDRA LAW FIRM LLC
 Washington, D.C. 20004-1304                      1265 W. 6th St., Suite 400
 Phone: 202.637.2200 Fx: 202.637.2201             Cleveland, OH 44113-1326
 abid.qureshi@lw.com                              Phone: 216.578.1700 Fx: 216.578.1800
                                                  Subodh.Chandra@ChandraLaw.com
 Johnathan Smith (D.C. Bar No. 1029373)           Donald.Screen@ChandraLaw.com
 Juvaria Khan (N.Y. Bar No. 5027461)
 MUSLIM ADVOCATES                                 Attorneys for Plaintiff Dean Obeidallah
 P.O. Box 66408
 Washington, D.C. 20035
 Phone: 202.897.1894
 johnathan@muslimadvocates.org
 juvaria@muslimadvocates.org

 Admitted pro hac vice




                                            Page 20 of 20
